DETAILED ACTION
Claims 1-20 pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The cross references related to this application cited in the specification must be updated (i.e. update the relevant status, with PTO serial numbers or patent numbers where appropriate, on paragraph 0001). The entire specification should be so revised.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 13 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 19 are of U.S. Patent No. 11,461,153 issued to Deljavan et al. Although the claims at issue are not identical, they are not patentably distinct from each other because all claim limitations of the instant application are present in the 11,461,153 patent.

Instant Application No. 17/822,222
U.S. Pat. No. 11,461,153
Claim 1:
   A device for monitoring events in process management systems, the device comprising: 
  a processor; 
  a communications module coupled to the processor; and 
  a memory coupled to the processor, the memory storing computer executable instructions that when executed by the processor cause the device to:
  obtain first event data from a plurality of process management systems, each process management system being associated with a corresponding process flow; 
  





  asynchronously from obtaining the first event data, provide second event data for at least two of the plurality of process management systems, to a monitoring tool, the second event data for the at least two process management systems being generated from a same client interacting with the at least two process management systems; and 


 in response to providing the second event data to the monitoring tool, initiate at least one action to be executed.  

Claim 2:
  The device of claim 1, wherein the at least one action to be executed comprises at least one of: enabling events associated with all of the plurality of process management systems to be viewed, sending feedback to the plurality of process management systems for updating or advancing one or more of the plurality of process workflows, and enabling notifications to be sent to clients engaged with the plurality of process management systems.  

Claim 12:
  A method of monitoring events in process management systems, the method executed by a device having a communications module and a memory, and comprising:
    obtaining first event data from a plurality of process management systems, each process management system being associated with a corresponding process flow; 
 
 


 asynchronously from obtaining the first event data, providing second event data for at least two of the plurality of process management systems, to a monitoring tool, the second event data for the at least two process management systems being generated from a same client interacting with the at least two process management systems; and in response to providing the second event data to the monitoring tool, initiating at least one action to be executed.  

Claim 13:
  The method of claim 12, wherein the at least one action to be executed comprises at least one of: enabling events associated with all of the plurality of process management systems to be viewed, sending feedback to the plurality of process management systems for updating or advancing one or more of the plurality of process workflows, and enabling notifications to be sent to clients engaged with the plurality of process management systems.


Claim 20:
   A non-transitory computer readable medium for monitoring events in process management systems, the computer readable medium comprising computer executable instructions for:
   obtaining first event data from a plurality of process management systems, each process management system being associated with a corresponding process flow; 
  





asynchronously from obtaining the first event data, providing second event data for at least two of the plurality of process management systems, to a monitoring tool, the second event data for the at least two process management systems being generated from a same client interacting with the at least two process management systems; and
   



in response to providing the second event data to the monitoring tool, initiating at least one action to be executed.

Claim 1:
    A device for monitoring events in process management systems, the device comprising: 
  a processor; 
  a communications module coupled to the processor; and 
  a memory coupled to the processor, the memory storing computer executable instructions that when executed by the processor cause the processor to:
   receive, via the communications module, first event data from a plurality of process management systems, the first event data comprising a unique identifier associated with each corresponding process flow; 
   store the first event data in an event repository of the memory; and 
  asynchronously from receiving the first event data, provide second event data for at least two of the plurality of process management systems, to a monitoring tool via the communications module, by accessing the first event data stored in the event repository, the second event data for the at least two process management systems being generated from the same client interacting with the at least two process management systems; and initiate, by providing the second event data, at least one of: enabling events associated with all of the plurality of process management systems to be viewed, sending feedback to the plurality of process management systems for updating or advancing one or more of the plurality of process workflows, and enabling notifications to be sent to clients engaged with the plurality of process management systems.






Claim 10:
   A method of monitoring events in process management systems, the method executed by a device having a communications module and a memory, and comprising:
   receiving, via the communications module, first event data from a plurality of process management systems, the first event data comprising a unique identifier associated with each corresponding process flow; 
  storing the first event data in an event repository of the memory; and 
   asynchronously from receiving the first event data, providing second event data for at least two of the plurality of process management systems, to a monitoring tool via the communications module, by accessing the first event data stored in the event repository, the second event data for the at least two process management systems being generated from the same client interacting with the at least two process management systems; and initiating, by providing the second event data, at least one of: enabling events associated with all of the plurality of process management systems to be viewed, sending feedback to the plurality of process management systems for updating or advancing one or more of the plurality of process workflows, and enabling notifications to be sent to clients engaged with the plurality of process management systems.





Claim 19:
   A non-transitory computer readable medium for monitoring events in process management systems, the computer readable medium comprising computer executable instructions for:
   receiving, via a communications module, first event data from a plurality of process management systems, the first event data comprising a unique identifier associated with each corresponding process flow; 
  storing the first event data in an event repository of the memory; and 
  asynchronously from receiving the first event data, providing second event data for at least two of the plurality of process management systems, to a monitoring tool via the communications module, by accessing the first event data stored in the event repository, the second event data for the at least two process management systems being generated from the same client interacting with the at least two process management systems; and 
  initiating, by providing the second event data, at least one of: enabling events associated with all of the plurality of process management systems to be viewed, sending feedback to the plurality of process management systems for updating or advancing one or more of the plurality of process workflows, and enabling notifications to be sent to clients engaged with the plurality of process management systems.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 11-13, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2003/0126181 A1 to Young in view of 2008/0183744 A1 to Adendorf et al. 

As to claim 1, Young teaches a device for monitoring events in process management systems, the device comprising: 
a processor (Server); 
a communications module (global computer networks) coupled to the processor; and 
a memory coupled to the processor (Server) (“...These combinations of technologies provide a way to detect situations and patterns using inference, correlation, and pattern prediction technology, as needed, to create new business events that need analysis and management. The data that these methods operate on can come from information management platform, such as the Advantage Integration Server information management platform. The data can also be the result of a continuous circle of executing business policies, workflow engines, or the data can be downloaded from relevant business information sources including, for example, global computer networks, such as Internet, B2B, B2C, WAN, LAN, batch, or human operator...” paragraph 0046), the memory storing computer executable instructions that when executed by the processor cause the device to: 
obtain first event data from a plurality of process management systems (Data Sources 140) (“...When a request to generate an event is submitted either by CLI or through an API call, the request is sent to the event generation servlet using an XML message format. The event generation servlet receives the request and generates the appropriate event within the common environment...According to the example architecture, the interaction between the various event generation methods is through HTTP Get or Post requests. The event data is sent to the event generation service in XML. The event generation service validates the event, generates the event in XML format in the common environment and sends a response back in XML format. The API's and CLI's interpret the result from the response XML. If using web access methods, then the result is returned in XML. It is up to the program or page to determine if the operation was successful or not...Event generation is handled by the event generation service. The service may be implemented as a Java servlet. When a request to generate an event is received, the event generation service creates an event object and/or create a Unicenter TNG or other enterprise management message...” paragraphs 0066-0068), each process management system being associated with a corresponding process flow (Data Sources 140).
Young is silent with reference to asynchronously from obtaining the first event data, provide second event data for at least two of the plurality of process management systems, to a monitoring tool, the second event data for the at least two process management systems being generated from a same client interacting with the at least two process management systems; and in response to providing the second event data to the monitoring tool, initiate at least one action to be executed.
Adendorf teaches asynchronously from obtaining the first event data (The process management system 100, 200 writes to a write queue within the data warehouse data), provide second event data (delivered information) for at least two of the plurality of process management systems (Process Management System 100 & 200), to a monitoring tool (business intelligence tools 30) (The data warehouse management system 50 builds the data warehouse 10 from one or more data source systems 20, such as enterprise resource planning (ERP) systems, and delivers information of data in the data warehouse 10 to one or more business intelligence tools 30, which presents to users the delivered information as reports), the second event data for the at least two process management systems being generated from a same client (one or more data source systems 20) interacting with the at least two process management systems (“...As shown in FIG. 5, the process management system 100 may work with or be incorporated with a data warehouse management system 50. The data warehouse management system 50 is used for construction, maintenance and use of the data warehouse 10 for an organization. The data warehouse management system 50 builds the data warehouse 10 from one or more data source systems 20, such as enterprise resource planning (ERP) systems, and delivers information of data in the data warehouse 10 to one or more business intelligence tools 30, which presents to users the delivered information as reports...The BI reporting tool 280 provides data warehousing and reporting capabilities. The data warehouse management system extracts data from source systems 20 and writes it to the data warehouse 10. Processes use data from the data warehouse 10. Processes also update existing warehouse data and add new data to the warehouse. The business intelligence tool 280 creates reports on this data...The process management system 100, 200 provides metadata describing data writes. The process management system 100, 200 writes to a write queue within the data warehouse data that is captured by means of an edit to the data table...” paragraphs 0064/0076/0092); and 
in response to providing the second event data to the monitoring tool, initiate at least one action to be executed (“...The user action handler 156 handles actions taken by the owner. For example, if the owner of the event changes the data based on the notification, the user action handler 156 effects the correction in the data warehouse 10...The data warehouse management system 50 builds the data warehouse 10 from one or more data source systems 20, such as enterprise resource planning (ERP) systems, and delivers information of data in the data warehouse 10 to one or more business intelligence tools 30, which presents to users the delivered information as reports...” paragraphs 0058/0064).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Young with the teaching of Adendorf because the teaching of Adendorf would improve the system of Young by providing a technique of processing process business exceptions.

As to claim 2, Adendorf teaches the device of claim 1, wherein the at least one action to be executed comprises at least one of: enabling events associated with all of the plurality of process management systems to be viewed, sending feedback to the plurality of process management systems for updating or advancing one or more of the plurality of process workflows, and enabling notifications to be sent to clients engaged with the plurality of process management systems (“...The user action handler 156 handles actions taken by the owner. For example, if the owner of the event changes the data based on the notification, the user action handler 156 effects the correction in the data warehouse 10...The data warehouse management system 50 builds the data warehouse 10 from one or more data source systems 20, such as enterprise resource planning (ERP) systems, and delivers information of data in the data warehouse 10 to one or more business intelligence tools 30, which presents to users the delivered information as reports...” paragraphs 0058/0064).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Young with the teaching of Adendorf because the teaching of Adendorf would improve the system of Young by providing a technique of processing process business exceptions.
As to claim 4, Adendorf teaches the device of claim 1, wherein the first event data is provided asynchronously to an event repository (data warehouse 10) to enable the first event data to be obtained without disrupting the plurality of process management systems (“...As shown in FIG. 5, the process management system 100 may work with or be incorporated with a data warehouse management system 50. The data warehouse management system 50 is used for construction, maintenance and use of the data warehouse 10 for an organization. The data warehouse management system 50 builds the data warehouse 10 from one or more data source systems 20, such as enterprise resource planning (ERP) systems, and delivers information of data in the data warehouse 10 to one or more business intelligence tools 30, which presents to users the delivered information as reports...The BI reporting tool 280 provides data warehousing and reporting capabilities. The data warehouse management system extracts data from source systems 20 and writes it to the data warehouse 10. Processes use data from the data warehouse 10. Processes also update existing warehouse data and add new data to the warehouse. The business intelligence tool 280 creates reports on this data...The process management system 100, 200 provides metadata describing data writes. The process management system 100, 200 writes to a write queue within the data warehouse data that is captured by means of an edit to the data table...” paragraphs 0064/0076/0092).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Young with the teaching of Adendorf because the teaching of Adendorf would improve the system of Young by providing a technique of processing process business exceptions.

As to claim 11, Young teaches the device of claim 1, wherein the first event data is received from a financial institution system comprising a plurality of process management systems (Data Sources 140).  

As to claims 12 and 20, see the rejection of claim 1 expect for the non-transitory computer readable medium.
Young teaches the non-transitory computer readable medium (Server). 

As to claims 13 and 15, see the rejection of claims 2 and 4 respectively.


Claims 3, 7, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2003/0126181 A1 to Young in view of 2008/0183744 A1 to Adendorf et al. as applied to claims 1 and 12 above, and further in view of  U.S. Pub. No. 2018/0287969 A1 to Broadhurst et al.

As to claim 3, Young as modified Adendorf teaches the device of claim 1, however it is silent with reference to wherein the first event data comprises a unique identifier associated with the corresponding process flow.  
Broadhurst teaches wherein the first event data comprises a unique identifier associated with the corresponding process flow (“...Event Trigger...Upon detection of an event, the event detector may publish a message on the topic (wherein the topic is based on the event). The message may include information about the event (e.g. if a customer has updated their address on a CRM system, then it may include details of the new address). The message may also include the flow identifier that was configured (e.g. associated on with the topic) in the deployment phase....The flow engine 325 may then receive the event message, extract the flow identifier, look up the processing flow definition and execute the processing flow...” paragraphs 0078/0079). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Young and Adendorf with the teaching of Broadhurst because the teaching of Broadhurst would improve the system of Young and Adendorf by providing a technique of uniquely identifying and tracking requests.

As to claim 7, Young as modified Adendorf teaches the device of claim 1, however it is silent with reference to wherein the first event data comprises a request identifier associated with at least one corresponding process flow.  
Broadhurst teaches wherein the first event data comprises a request identifier associated with at least one corresponding process flow (“...Event Trigger...Upon detection of an event, the event detector may publish a message on the topic (wherein the topic is based on the event). The message may include information about the event (e.g. if a customer has updated their address on a CRM system, then it may include details of the new address). The message may also include the flow identifier that was configured (e.g. associated on with the topic) in the deployment phase....The flow engine 325 may then receive the event message, extract the flow identifier, look up the processing flow definition and execute the processing flow...” paragraphs 0078/0079). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Young and Adendorf with the teaching of Broadhurst because the teaching of Broadhurst would improve the system of Young and Adendorf by providing a technique of uniquely identifying and tracking requests.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2003/0126181 A1 to Young in view of U.S. Pub. No. 2008/0183744 A1 to Adendorf et al. as applied to claim 1 above, and further in view of U.S. Pub. No. 2016/0164893 A1 to Levi et al. 

As to claim 5, Young as modified by Adendorf teaches the device of claim 2, however it is silent with reference to wherein the computer executable instructions further cause the processor to: 
provide second event data for at least two of the plurality of process management systems is associated with an administrator or employee client, or with a consumer client.  
Levi teaches wherein the computer executable instructions further cause the processor to: 
provide second event data (event data) for at least two of the plurality of process management systems (Event Data Sources 150) is associated with an administrator or employee client, or with a consumer client (system administrator) (“...Examples of the events data sources 150 are shown in FIG. 1 as Database (DB), UNIX, App1 and App3. DB and UNIX are systems that include network devices, such as servers, and generate event data. App1 and App3 are applications that generate event data. App1 and App3 may be business applications, such as financial applications for credit card and stock transactions, information technology applications, human resource applications, or any other type of application....The event management system 100 may determine context for each event it receives or for a group of the events it receives from the event data sources 150 according to the method 400. In one example, the context is determined for a set of correlated events. For example, the event management system 100 applies a correlation rule to determine a set of correlated events that are related. For example, the event management system 100 applies a correlation rule to determine whether a set of received events are potentially related to an attempt to gain unauthorized access to a server. For example, a correlation rule may specify that if a certain number of failed login attempts occur on the same subnet occur within a 5 minute time period, these events are to be analyzed as a group and a system administrator is to be notified of a potential security threat. The event management system 100 may generate a context query including event data from all the events or most of the events to determine the context for the events from the context determination service 175. Multiple contexts may be returned in the results. For example, one context may specify brute force attack and another context may specify that the subnet is associated with projects that utilize sensitive data. The context may be appended to the events and a system administrator may be notified of the contexts. Also, correlation rules may be implicated to trigger these actions or other actions based on the contexts...” paragraphs 0035/0045).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Young  and Adendorf with the teaching of Levi because the teaching of Levi would improve the system of Young  and Adendorf by providing a technique for generating and managing event data.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2003/0126181 A1 to Young in view of U.S. Pub. No. 2008/0183744 A1 to Adendorf et al. as applied to claims 1 and 12 above, and further in view of U.S. Pub. No. 2002/0123966 A1 to Chu et al. 

As to claim 6, Young as modified by Adendorf teaches the device of claim 1, however it is silent with reference to wherein the computer executable instructions further cause the processor to: provide the first event data stored in the event repository to an analytics system to enable a snapshot of the state of a plurality of process management systems to be analyzed. 
Chu teaches wherein the computer executable instructions further cause the processor to: provide the first event data stored in the event repository to an analytics system to enable a snapshot of the state of a plurality of process management systems to be analyzed (a management tool, such as Online Analytical Processing (OLAP)) (“...The queued component client, acting as an event consumer, captures and consumes the log event message before the message is written into the event log. The queued component client creates a client site event queue and places the log event message in the client site event queue. The queued component client then sends the log event message in Extensible Markup Language (XML) via the message queuing services components over a network, which can be a proprietary network or a public network, to a server site event queue. The log event message is removed from the server site event queue by a queued component server acting as an event processor. The queued component server, for example, stores the log event message in XML into a database, such as a Structured Query Language (SQL) Server Data Warehouse. Thereafter the stored log event message can be analyzed using a management tool, such as Online Analytical Processing (OLAP) coupled with Data Warehouse.... FIG. 4 is a flow chart which illustrates an example of the distributed secure event logging process for an embodiment of the present invention. Referring to FIG. 4, at S1, the DSEL Queued Component Client 84 on the ATM 82 makes a query of NT Log Event type to WMI 10 and subsequently subscribes to that particular event type. Thereafter, at S2, the Queued Component Client 84 acts as an event consumer and is notified by WMI 10 when an NT Log Event occurs. In addition, at S3, the Event Message 88 is also captured and hence consumed by the Queued Component Client 84 even before the message is written into the NT Event Log. At S4, upon capturing the NT Log Event, the Queued Component Client 84 immediately sends the Event Message 88 in XML data format to the remote Data Center Server 80 through MSMQ 92, 94. Referring further to FIG. 4, at S5, the DSEL Server Component, Event Processor 86, a Queued Component of COM+ application, on the server side 80 then removes the Event Message 88 from the Event Queue 95 and does whatever it wishes with the Event Message 88. For example, in an embodiment of the present invention, at S6, the Event Message 88 is sent and stored into SQL Server database 90 in XML format. At S7, the stored Event Message 88 can be analyzed by using a management tool such as Online Analytical Processing (OLAP) coupled with Data Warehousing 90 to provide more efficient and dynamic real-time data query and safer data management...” paragraphs 0011/0031). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Young and Adendorf with the teaching of Chu because the teaching of Chu would improve the system of Young and Adendorf by providing OLAP tools that enable users to analyze multidimensional data interactively from multiple perspectives including three basic analytical operations of aggregation of data that can be accumulated and computed in one or more dimensions, and taking out (slicing) a specific set of data of the OLAP cube and view (dicing) the slices from different viewpoints in real-time.

As to claim 16, see the rejection of claim 6 above.


Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2003/0126181 A1 to Young in view of U.S. Pub. No. 2008/0183744 A1 to Adendorf et al. and further in view of U.S. Pub. No. 2018/0287969 A1 to Broadhurst et al. as applied to claims 7 and 17 above, and further in view of U.S. Pub. No. 2019/0363986 A1 to Bhattacharjee et al. 
As to claim 8, Young as modified by Adendorf and Broadhurst teaches the device of claim 7, however it is silent with reference to wherein the request identifier is associated with a single request to initiate multiple process flows across multiple process management systems onboarding process. 
Bhattacharjee teaches wherein the request identifier (message identifiers) is associated with a single request to initiate multiple process flows across multiple process management systems onboarding process (Application Systems 105/110/115) (“...In one embodiment, the application systems 105, 110 and 115 are configured to send event notifications (events) to the monitoring system 132 when sending and/or receiving messages. For example, when the application system 105 sends the message 107 to the application system 110, the application system 105 sends a corresponding event 120 to the monitoring system 132. Similarly, the application system 110 sends an event notification to the monitoring system 132 when the message 107 is received. The application system 110 may also sent a notification to the monitoring system 132 when the message 112 is sent to the application system 115. Alternatively, the application system 110 may send a single event notification to the monitoring system 132 upon sending the message 112. For example, the single event notification may include data for the received message (e.g., the message 107) and data for the sent message 112....In one embodiment, the event 120 is generated by the application system 105 in relation to sending the message 107 to the application system 110. The event 120 is associated with the message 107. In one embodiment, the event 120 includes hash value 137. The hash value 137 is computed based on the payload 102 of the message 107 in accordance with a hashing algorithm. Hashing algorithms generate hash values related to input data. A hash value corresponds to a specific combination of symbols that represents the input data. The hash value is a logical function of the combination of symbols. In one embodiment, the hash value 137 is computed as a logical function of the combination of symbols that represent the value of the payload 102. The hash value 137 uniquely corresponds to the payload 102. The hash value 137 represents a specific signature of the combination of symbols in the payload 102. The hash value 137 uniquely identifies the instance of the message flow that corresponds to the payload 102 among a number of instances of message flows running between the application systems 105, 110, and 115. For example, the hash value 137 may be computed based on value "PassengerName="Robert Johnson"; destinationID=NY" of the payload 102 in accordance with "message digest" 5 (MD5) hashing function/algorithm. In this example, the hash value 137 would be "445CE71CBB13BEAC5F9698DD6B81F944". It should be appreciated that the hash value 137 may be computed based on the payload 102 in accordance with various hashing functions and/or algorithms including, but not limited to, Secure Hash Algorithm 1 (SHA-1), Secure Hash Algorithm 2 (SHA-2), "Fowler-Noll-Vo (FNV) hash" function, "Jenkins hash" function, "Pearson hashing" function, and "Zobrist hashing" function...Likewise, the application system 110 and the application system 115 generate and push to the monitoring system 132 corresponding event notifications such as event 125 and event 130, respectively. The events 125 and 130, like the event, include hash values and timestamps. The hash values included in the events 125 and 130 are computed by the corresponding application systems 110 and 115 that generate the events 125 and 130. Since the hash values of the events 125 and 130 are computed based on the payload 102 that has equal values in the message 107 and in the message 112, the hash values of the events 125 and 130 correspond to the hash value 137. Thus, based on the corresponding hash values, the event 120 and the events 125 and 130 may be determined to be part of the same instance of the message flow... In one embodiment, the application system 505 includes event generator 510. The event generator 510 may be a plug-in module that is installed in the application system 505. Events sent from the application system 505 are generated by the event generator 510. In one embodiment, the event generator 510 is a plug-in module of the monitoring system 570. The event generator 510 extracts message identifiers (if present) and other information (e.g., message properties) from messages sent from and/or received at the application system 505. The event generator 510 appends the extracted message identifiers and other information to corresponding events to be pushed to the monitoring system 570. Further, the event generator 510 appends hash values to the corresponding events. The hash values are computed by the application system 505 based on payloads of the messages that are sent from and/or received at the application system 505...Similarly, a plug-in module may be installed on other application systems connected to the monitoring system 570. For example, event generator 512 is installed on the application system 507 to establish a connection with the monitoring system 570 and to generate events to be pushed from the application system 507 to the monitoring system 570. The event generator 512 appends message identifiers and other information extracted from exchanged messages to corresponding events. In addition, the event generator 512 appends hash values to the corresponding events. The hash values are computed by the application system 507 based on payloads of the messages that are sent from and/or received at the application system 507...” paragraphs 0016-0018/0043/0044).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Young, Adendorf and Broadhurst with the teaching of Bhattacharjee because the teaching of Bhattacharjee would improve the system of Young, Adendorf and Broadhurst by providing a technique for uniquely distinguishing messages/events to optimal execute functions.

As to claim 18, see the rejection of claim 8 above. 


Claims 9, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2003/0126181 A1 to Young in view of U.S. Pub. No. 2008/0183744 A1 to Adendorf et al. and further in view of U.S. Pub. No. 2018/0287969 A1 to Broadhurst et al. and further in view of U.S. Pub. No. 2019/0363986 A1 to Bhattacharjee et al. as applied to claims 8 and 18 above, and further in view of U.S. Pub. No. 2015/0379469 A1 to Gordon et al.

As to claim 9, Young as modified by Adendorf, Broadhurst and Bhattacharjee teaches the device of claim 8, however it is silent with reference to wherein the request is associated with a client onboarding process.  
Gordon teaches wherein the request is associated with a client onboarding process (Consolidated Onboarding System 200) (“...In the description that follows, a consolidated client onboarding system is described for use in a financial institution. Those of ordinary skill in the art will recognize, however, that such a consolidated client onboarding system may be utilized with one or more additional or alternative business enterprise types, without departing from the scope of the disclosures described herein. As such, a consolidated client onboarding system may allow for improved efficiency and functionality in receiving a plurality of potential new clients into a new business relationship with a  financial institution, and in response to a newly-hired employee of the financial institution requesting to onboard (or integrate into one or more business services offered by the financial institution) the plurality of potential new clients who represent existing clients associated with the newly-hired employee. In one specific example, a newly-hired employee may be a financial advisor, and the plurality of potential new clients may be clients that the financial advisor is requesting to transfer from being associated with another financial institution.... Additionally, an application program 119, used by the computing device 101 according to an illustrative embodiment of the disclosure, may include computer-executable instructions for invoking functionality related to providing a user interface having consolidated and tailored access to information associated with onboarding one or more clients into a financial institution...It will be readily apparent to those of ordinary skill in the art that the consolidated onboarding system 200 may be configured, via interface module 202, to facilitate one or more user interfaces including, among others, a graphical user interface displayed on a display device, and/or an information input interface facilitated by an input device (keyboard, mouse, touchscreen, voice command among others). Accordingly, in one example, the consolidated onboarding system 200 may communicate with a user within a financial institution via the display device and user input device schematically depicted as element 230...” paragraphs 0017/0024/0045).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Young, Adendorf, Broadhurst and Bhattacharjee with the teaching of Gordon because the teaching of Gordon would improve the system of Young, Adendorf, Broadhurst and Bhattacharjee by providing a technique that allows for improved efficiency and functionality in receiving a plurality of potential new clients into a new business relationship with a  financial institution (Gordon paragraph 0017).

As to claim 10, Young as modified by Adendorf, Broadhurst and Bhattacharjee teaches the device of claim 9, however it is silent with reference to wherein the client onboarding process is provided by a single user interface for the multiple process management systems.  
Gordon teaches wherein the client onboarding process is provided by a single user interface for the multiple process management systems (Consolidated Onboarding System 200) (“...In the description that follows, a consolidated client onboarding system is described for use in a financial institution. Those of ordinary skill in the art will recognize, however, that such a consolidated client onboarding system may be utilized with one or more additional or alternative business enterprise types, without departing from the scope of the disclosures described herein. As such, a consolidated client onboarding system may allow for improved efficiency and functionality in receiving a plurality of potential new clients into a new business relationship with a  financial institution, and in response to a newly-hired employee of the financial institution requesting to onboard (or integrate into one or more business services offered by the financial institution) the plurality of potential new clients who represent existing clients associated with the newly-hired employee. In one specific example, a newly-hired employee may be a financial advisor, and the plurality of potential new clients may be clients that the financial advisor is requesting to transfer from being associated with another financial institution.... Additionally, an application program 119, used by the computing device 101 according to an illustrative embodiment of the disclosure, may include computer-executable instructions for invoking functionality related to providing a user interface having consolidated and tailored access to information associated with onboarding one or more clients into a financial institution...It will be readily apparent to those of ordinary skill in the art that the consolidated onboarding system 200 may be configured, via interface module 202, to facilitate one or more user interfaces including, among others, a graphical user interface displayed on a display device, and/or an information input interface facilitated by an input device (keyboard, mouse, touchscreen, voice command among others). Accordingly, in one example, the consolidated onboarding system 200 may communicate with a user within a financial institution via the display device and user input device schematically depicted as element 230...” paragraphs 0017/0024/0045).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Young, Adendorf, Broadhurst and Bhattacharjee with the teaching of Gordon because the teaching of Gordon would improve the system of Young, Adendorf, Broadhurst and Bhattacharjee by providing a technique that allows for improved efficiency and functionality in receiving a plurality of potential new clients into a new business relationship with a  financial institution (Gordon paragraph 0017).

As to claim 19, see the rejection of claim 9 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757.  The examiner can normally be reached on Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES E ANYA/Primary Examiner, Art Unit 2194